DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (EP 3564999A1) in view of Park et al. (US Pub. 2020/0176542).
Regarding independent claim 1, Huang teaches a display device (Fig. 1A-1C; para. 0012-0019), comprising: 
a substrate (1) in which an opening is defined (para. 0012, para. 0001 teaching that “non-display area B may be an opening);  
5a first disconnected line (11) disposed on the substrate, the first disconnected line extending along a first direction (horizontal) and including a first disconnected portion and a second disconnected portion, and the first disconnected portion and the second disconnected portion being disconnected from each other by the opening (Fig. 1C); and 
a first bypass line (151) disposed on the substrate in a different layer from the first 10disconnected line, the first bypass line bypassing the opening and connecting the first disconnected portion and the second disconnected portion to each other (Fig. 1C);
a third disconnected line (another 11) disposed on the substrate in a same layer as the first disconnected line, the third disconnected line extending along the first direction (horizontal) and including a fifth disconnected portion and a sixth disconnected portion, and the fifth disconnected 
a third bypass line (another 151) disposed on the substrate in a different layer from the third disconnected line, the third bypass line bypassing the opening and connecting the fifth disconnected portion and the sixth disconnected portion to each other (Fig. 1C), 
wherein the first bypass line bypasses the opening through a first side of the opening located in a second direction crossing the first direction from the opening (Fig. 1C). 
Huang teaches wherein all the bypass lines bypass the opening on the same side of the opening.
Park teaches a similar display device wherein the bypass lines may bypass the opening on opposite sides of the opening (OA) Fig. 8.
It would have been obvious to one of ordinary skill in the art at the time of filing that the bypass lines of Huang could be modified such that they were located on both sides of the opening as taught by Park for the purpose of; for example, simplifying the routing pattern.
Re claim 2, Huang teaches wherein the first bypass line includes: a first bypass portion extending along a second direction crossing the first direction, 15the first bypass portion being connected to the first disconnected portion; a second bypass portion extending along the second direction, the second bypass portion being connected to the second disconnected portion; and a third bypass portion extending along the first direction, the third bypass portion connecting the first bypass portion and the second bypass portion (Fig. 1C).  
Re claim 3, Huang teaches a connected line disposed on the substrate in a same layer as the first disconnected line, the connected line extending along the first direction and not being disconnected by the opening, 25wherein the third bypass portion overlaps the connected line (Fig. 1C).  
Re claim 4, Huang is silent with respect to “wherein the connected line transmits a direct current voltage”; however, because this limitation is drawn to a manner of operating the device, rather 
5Re claim 5, Huang teaches wherein the first disconnected line is a scan line (para. 0019).  
 
Regarding independent claim 15, Huang teaches a display device (Fig. 1A-1C; para. 0012-0019), comprising: 
a substrate (1) in which an opening is defined (para. 0012, para. 0001 teaching that “non-display area B may be an opening); 
a first line (11) disposed on the substrate, the first line extending along a first direction (horizontal) and including a first disconnected line and a first connected line, the first disconnected line 10being disconnected by the opening, and the first connected line not being disconnected by the opening (Fig. 1C); and 
a first bypass line (151) disposed on the substrate in a different layer from the first line, the first bypass line bypassing the opening and connecting the first disconnected line (Fig. 1C);
a third line (another 11) disposed on the substrate in a same layer as the first line, the third line extending along the first direction and including a third disconnected line and a third connected line, the third disconnected line being disconnected by the opening, and the third connected line not being disconnected by the opening (Fig. 1C); and 
a third bypass line (another 151) disposed on the substrate in a different layer from the third line, the third bypass line bypassing the opening and connecting the third disconnected line (Fig. 1C), 
wherein the first bypass line bypasses the opening through a first side of the opening located in a second direction crossing the first direction from the opening (Fig. 1C).
Huang teaches wherein all the bypass lines bypass the opening on the same side of the opening.

It would have been obvious to one of ordinary skill in the art at the time of filing that the bypass lines of Huang could be modified such that they were located on both sides of the opening as taught by Park for the purpose of; for example, simplifying the routing pattern.
15Re claim 16, Huang teaches wherein the first disconnected line includes a first disconnected portion and a second disconnected portion which are spaced apart from each other with the opening therebetween, and the first bypass line includes:  20a first bypass portion extending along a second direction crossing the first direction, the first bypass portion being connected to the first disconnected portion; a second bypass portion extending along the second direction, the second bypass portion being connected to the second disconnected portion; and a third bypass portion extending along the first direction, the third bypass 25portion connecting the first bypass portion and the second bypass portion to each other (Fig. 1C).  
Re claim 17, Huang teaches wherein the third bypass portion overlaps the first connected line (Fig. 1C).  

Allowable Subject Matter
Claims 6-14 and 18-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re claims 6-14, there is no teaching, suggestion, or motivation from the prior art of record, nor does the prior art of record otherwise make obvious the limitations of “…a second bypass line disposed in a different layer from the second 15disconnected line…”, in combination with the other limitations.
5Re claims 18-22, there is no teaching, suggestion, or motivation from the prior art of record, nor does the prior art of record otherwise make obvious the limitations of “…a second bypass line disposed on the substrate in a different layer from the second line…”, in combination with the other limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY KAY REIDA whose telephone number is (571)272-4237.  The examiner can normally be reached on M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MOLLY K REIDA/Examiner, Art Unit 2816            
/ROBERT G BACHNER/Primary Examiner, Art Unit 2898